ORDER
PER CURIAM.
In this consolidated appeal, defendant appeals from his conviction by a jury of possession of cocaine, a Schedule II controlled *389substance, under Section 195.020 (RSMo. 1986) and the denial of his Rule 29.15 motion without an evidentiary hearing.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).